

117 S2915 IS: Flood Insurance Consumer Choice Act of 2021
U.S. Senate
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2915IN THE SENATE OF THE UNITED STATESSeptember 30, 2021Mr. Scott of Florida introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo allow National Flood Insurance Program policyholders who leave the program to purchase a private insurance flood policy to return to the National Flood Insurance Program without penalty, and for other purposes.1.Short titleThis Act may be cited as the Flood Insurance Consumer Choice Act of 2021.2.Effect of private flood insurance coverage on continuous coverage requirementsSection 1308 of the National Flood Insurance Act of 1968 (42 U.S.C. 4015), is amended by adding at the end the following:(n)Effect of private flood insurance coverage on continuous coverage requirementsFor purposes of applying any statutory, regulatory, or administrative continuous coverage requirement, including under section 1307(g)(1), the Administrator shall consider any period during which a property was continuously covered by a flood insurance policy through the private market that was used to satisfy the requirements under section 102(a) of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a(a)) to be a period of continuous coverage..